Title: From Thomas Jefferson to George Jefferson, 6 February 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Philadelphia Feb. 6. 1800.

I mentioned in a former letter that 3. tons of nail rod, too large for my use, would be brought down from Monticello, & desired you to hold it till I could get mr Roberts’s order to whom it should be delivered in Richmond to his use. he now authorises me to have it delivered to Joseph Anthony, merchant in Richmond. I will ask the favor of you to do this, if the rod is come down, & to send me mr Anthony’s  receipt immediately; if it is not come down, to send me the receipts as it does come; as it will save me from paying so much ready money now soon to become due. I am Dear Sir
Your’s affectionately

Th: Jefferson

